                                Case 1:19-cr-00018-ABJ Document 93-1 Filed 05/03/19 Page 1 of 2
Devin Nunes, California, Chairman

K. Michael Conaway, Texas
Peter T. King, New York
                                               UNCLASSIFIED//COMMITTEE SENSITIVE
Frank A. LoBiondo, New Jersey
Thomas J. Rooney, Florida                                                                                  HVC-304, The Capitol
lleana Ros-Lehtinen, Florida
Michael R. Turner, Ohio
Brad R. Wenstmp, Ohio
                                           U.S. HOUSE OF REPRESENTATIVES                                   Washington, DC 20515
                                                                                                              (202)225-4121
Chris Stewart, Utah
Rick Crawford, Arkansas                               Permanent Select Committee                                 Damon Nelson
Trey Gowdy, South Carolina
Elise M. Stefanik, New York                                 on Intelligence                                      Staff Director
Will Hurd, Texas                                                                                              Timothy S. Bergreen
                                                                                                             Minority Staff Director
Adam B. Schiff, California,
Ranking Member

James A. Himes, Connecticut
Terri A. Sewell, Alabama
Andre Carson, Indiana
Jackie Speier, California
Mike Quigley, Illinois
Eric Swalwell, California
Joaquin Castro, Texas
Denny Heck, Washington


Paul D. Ryan, Speaker of the House
Nancy Pelosi, Democratic Leader




                                                            December 20, 2018
               VIA HAND DELIVERY
              The Honorable Stephen E. Boyd
              Assistant Attorney General
              Office of Legislative Affairs
              U.S. Department of Justice
              950 Pennsylvania Avenue, N.W.
              Washington, D.C. 20530-0001
              Dear Mr. Boyd:

                      The House Permanent Select Committee on Intelligence (“the Committee”) has received
              your letter, dated December 14, 2018, requesting the Committee provide to the Special Counsel’s
              Office (SCO) a transcript of the Committee’s September 26, 2017 interview with Roger Stone;
              as well as any other written submissions and/or correspondence from Mr. Stone or his attorneys
              before and after his interview.

                    Pursuant to a Committee vote this morning authorizing release of the material to the
              Department of Justice and its components, enclosed are the following documents:

                              1. The transcript of the September 26, 2017, Executive Session Committee interview of
                                 Roger Stone;
                              2. A letter from Roger Stone’s counsel. Grant J. Smith, to Rep. K. Michael Conaway,
                                 dated September 22, 2017;
                              3. Mr. Stone’s complete original opening statement, which was submitted to the
                                 Committee by Mr. Stone’s counsel. Grant J. Smith, on September 26, 2017, and
                                 included counsel’s request to include the statement as part of the record;
                              4. Mr. Stone’s abridged opening statement for the Committee, which was submitted to
                                 the Committee by Mr. Stone’s counsel. Grant J. Smith, on September 26, 2017, and
                                 included counsel’s request to include the statement as part of the record;
                              5. A letter from Roger Stone’s counsel, Robert C. Buschel, to Rep. K. Michael
                                 Conaway, dated October 13, 2017, including all attachments; and
                              6. A letter from Roger Stone’s counsel. Grant J. Smith, to Chairman Devin Nunes, dated
                                 June 15, 2018.


                                              UNCLASSIFIED//COMMITTEE SENSITIVE
             Case 1:19-cr-00018-ABJ Document 93-1 Filed 05/03/19 Page 2 of 2
                         UNCLASSIFIED//COMMITTEE SENSITIVE


       Please be advised that production of these documents does not constitute a waiver of any
applicable privileges and, specifically, does not waive the privilege conferred by the Speech or
Debate Clause, U.S. Const, art. I, § 6, cl. 1.
       The Committee provides these materials to the Department of Justice with no restrictions
on use by the SCO or other components of the Department of Justice.
       Should you have any questions, please do not hesitate to contact Cordell Hull from the
Republican staff at (202) 226-1770 and Maher Bitar from the Democratic staff at (202) 226-
0564.


                                            Sincerely,




                Devin Nunes
                Chairman                                   Ranking Member




Enclosures




                        UNCLASSIFIED//COMMITTEE SENSITIVE
